Citation Nr: 1048270	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-21 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disorder, to include vasovagal syndrome and sinus bradycardia.

2.  Entitlement to service connection for peripheral neuropathy 
of both the upper and lower extremities.

3.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 
1974.

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision (cardiovascular disability), 
an August 2007 rating decision (PTSD), and a January 2008 rating 
decision (TDIU) of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Boston, Massachusetts, and a June 2008 
rating decision (peripheral neuropathy) of the VA RO in St. 
Louis, Missouri.  

In November 2008, the Veteran testified before a Decision Review 
Officer (DRO) in Boston, Massachusetts.  A transcript of that 
hearing is of record.

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The record reflects that the Board received new evidence from the 
Veteran that was associated with the claims folder after the 
issuance of the most recent supplemental statement of the case 
which was issued in the form of a February 2010 rating decision.  
The RO has not considered such evidence in compliance with 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of 
initial RO consideration is currently of record.  For the 
following reasons, the Board finds that a remand for RO 
consideration is not warranted.  The newly submitted May 2010 
letter from Dr. M.K. reflects the opinion of Dr. M.K. that the 
Veteran meets the criteria for a 70 percent rating; however, the 
letter basically reiterates a December 2009 letter from Dr. M.K.; 
thus, the basis for Dr. M.K.'s opinion has already been 
considered by the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
cardiovascular disorder, entitlement to service connection for 
peripheral neuropathy of both the upper and lower extremities, 
and entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal prior to August 1, 
2008, the Veteran's service-connected PTSD is manifested by sleep 
disturbances, avoidance, hypervigilance, anxiety, and difficulty 
focusing; the competent clinical evidence of record does not show 
that he experiences occupational and social impairment with 
deficiencies in most areas, suicidal ideation, speech 
intermittently illogical, near continuous panic or depression, 
spatial disorientation, impaired impulse control, neglect of 
personal appearance, or an inability to establish and maintain 
effective relationships.

2.  Throughout the rating period on appeal from August 1, 2008 
the Veteran's service-connected PTSD is manifested by sleep 
disturbances, avoidance, hypervigilance, anxiety, and a lack of 
ability to focus; the competent clinical evidence of record 
indicates GAF scores in the low 40s, and does not show that he 
experiences total occupational and social impairment due to such 
symptoms as gross impairment in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger in hurting self or others, disorientation to 
time or place, inability to perform maintenance of minimal 
personal hygiene, or memory loss for names of close relatives or 
his own name.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 50 
percent for PTSD for the period prior to August 1, 2008 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 
(2010).

2.  The criteria for entitlement to an evaluation of 70 percent, 
and no higher, for PTSD from August 1, 2008 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.  

VA correspondence, dated in December 2006 and October 2007, 
informed the Veteran of what evidence was required to 
substantiate the claim for an increased rating for PTSD, and of 
his and VA's respective duties for obtaining evidence.  See 38 
C.F.R. § 3.159(b)(3) (2009).  The correspondence informed the 
Veteran that he may submit evidence showing that his PTSD had 
increased in severity.  In October 2008, the Veteran also 
indicated that he received notice in accordance with the Court's 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Such 
case was overturned in part by the Federal Circuit. See Vazquez- 
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, 
it need not be further discussed in this decision.

The December 2006 and October 2007 correspondence also informed 
the Veteran of the criteria for an effective date and disability 
rating.  In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), VA examination and 
treatment reports, medical provider correspondence, and the 
statements of the Veteran in support of his claim, to include his 
testimony at a DRO hearing and a Board hearing.  The Board has 
carefully reviewed his statements and the medical evidence, and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a duty 
to obtain.  At the November 2010 Board hearing, the Veteran 
testified that he was in receipt of Social Security 
Administration (SSA) benefits for what he believed was PTSD.  SSA 
records are associated with the claims file; however, they do not 
include a final determination report.  Nonetheless, the Board 
finds that a remand to obtain a determination report is not 
necessary.  Initially, the Board notes that SSA determinations 
are not binding on VA.  The issue in this claim is the level of 
the Veteran's disability as attributed to his service-connected 
PTSD; thus, January 2007 and December 2009 VA examination reports 
and the numerous treatment records from 2005 through 2009 are the 
relevant records necessary to determine the nature and extent of 
his disability.  There is sufficient current clinical evidence of 
record with which to evaluate the Veteran's disability.  The 
record also indicates that the Veteran has been attending weekly 
PTSD meetings at the Bedford VA hospital.  Records of these 
meetings are not associated with the claims file; nevertheless, 
the Board finds that a remand is not warranted.  The meetings are 
not individual meetings specific to the Veteran but rather, group 
meetings.  In addition, in correspondence dated in December 2009, 
the peer support specialist for the meetings, B.C., provided a 
summary of the Veteran's symptoms.  Finally, the Veteran's 
attorney stated at the Board hearing that he was summarizing the 
group meetings.  Given the numerous VA records, the 
correspondence from B.C. and M.K., the two VA examination 
reports, and the fact that the Veteran is represented by an 
attorney and has not indicated that additional records are 
necessary for a fair adjudication, the Board finds that the 
absence of any weekly group records and the SSA determination is 
not prejudicial to the Veteran's increased rating claim. See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  

VA examinations with respect to the issue on appeal were obtained 
in January 2007 and December 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate, as they are predicated on clinical 
interviews, reviews of the medical records, and consideration of 
the Veteran's symptoms in relation to the Diagnostic and 
Statistical Manual.  The VA examiners' reports contain findings 
necessary to evaluate the disability under the applicable 
diagnostic code rating criteria. 

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  



Legal criteria

Ratings in General

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  38 C.F.R. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2010).  The VA Schedule rating formula for 
mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational, or school functioning.  A GAF score of 61 
to 70 indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 indicates 
the examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 41 
to 50 indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  A GAF 
score of 31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

By a rating action in August 2004, the Veteran was granted 
service connection for PTSD with a 30 percent rating assigned 
effective from December 18, 2003.  The Veteran disagreed with the 
evaluation, and in a rating decision in October 2005, the 
Veteran's evaluation was increased to 50 percent effective from 
December 18, 2003.  In a claim filed in October 2006, the Veteran 
asserted that an increased evaluation is warranted for his 
service-connected PTSD.  As the Veteran's claim was received by 
VA in October 2006, the rating period on appeal is from October 
2005, one year prior to the date of receipt of the increased 
rating claim.  38 C.F.R. § 3.400(o)(2) (2010).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the history of the disability 
is for consideration in rating a disability.

The Board finds, for the reasons noted below, that staged ratings 
are appropriate.

Prior to August 1, 2008

In order to warrant a rating in excess of 50 percent for any time 
on appeal prior to August 1, 2008, the evidence of record must 
show occupational and social impairment, with deficiencies in 
most areas due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech problems, 
near continuous panic attacks or depression, impaired impulse 
control, spatial disorientation, neglect of personal appearance 
and hygiene, difficulty adapting to stressful circumstances, and 
inability to establish and maintain effective relations.  The 
Board finds, for the reasons noted below, that, an evaluation in 
excess of 50 percent is not warranted prior to August 1, 2008.

A December 2005 VA psychiatry progress note reflects that the 
Veteran was taking Ambien to help him sleep and was sleeping 
well.  He reported that he had been fairly well and that his 
condition was relatively unchanged.  He was taking classes in 
digital imaging, and the examiner, who saw some of the Veteran's 
work, felt that the Veteran's photographs were very good.  The 
examiner noted that the Veteran's appearance was well groomed and 
neatly dressed, his behavior was pleasant and engaging, his 
affect was normal, his attention was good, his speech was normal, 
his thought process was organized and coherent, and his judgment 
and insight were intact.  The Veteran denied suicidal or 
homicidal ideation.  The Veteran was to be seen again in 6 
months.

A June 2006 VA psychiatry progress note reflects that the Veteran 
was waking in the middle of the night despite taking Ambien, but 
he still slept better while taking it than without it.  He 
continued to do his amateur photography and was pursuing other 
artistic interests.  He increased his running and reported that 
it helped him to focus.  His attention was good, his appearance 
was well groomed, his behavior was pleasant and talkative, his 
affect was anxious, his mood was euthymic, his speech was normal, 
his thought process was normal, his insight and judgment were 
intact, his cognition was  intact, and he denied suicidal or 
homicidal ideation.  He was to be seen again in 6 months.

July 2006 VA correspondence reflects that the Veteran was 
considered fully qualified for employment in July 2006 after 
completion of his training and a short internship, which he 
completed in the summer of 2006.  

A January 16, 2007 VA examination report reflects that the 
Veteran reported daily intrusive thoughts and flashbacks.  He 
further reported nightmares about Vietnam and sweats 
approximately once a week.  He reported that he avoids thoughts 
and conversations that remind him of Vietnam, that he does not 
talk well with Asian people, that he cannot engage in intimate or 
social relationships, he is extremely hypervigilant, and is upset 
by loud noises.  The Veteran reported that he was unemployed 
since the base at which he worked closed down approximately five 
or six years earlier.  It was noted that the Veteran spent a 
great deal of time exercising, reading, looking for employment, 
and playing music.  He also did small part-time jobs from time to 
time.  The Veteran reported that he becomes extremely anxious 
when he is around large groups of people; however, he also stated 
that plays in a band a few nights a week and is a stand up 
comedian.  Upon clinical examination, it was noted that the 
Veteran was oriented to time, place, and person, was quite 
articulate and verbal, his speech rate and flow were normal, his 
judgment was fair, and there was no evidence of major thought 
disturbances, delusions, disorganized thinking, or 
hallucinations.  He denied suicidal or homicidal ideation.  The 
Veteran's memory functions were somewhat impaired, he had an 
exaggerated startled response, and his affective state was that 
of someone who experiences high levels of anxiety, inner psychic 
agitation, depression, social isolation, and major mood 
variations.  The examiner assigned the Veteran a GAF score of 50.  
The Board notes that the Veteran had also been assigned GAF 
scores between 43 and 60 in 2004, prior to the rating period on 
appeal.  The examiner also noted that the Veteran was expected to 
obtain gainful employment.

A July 2007 VA psychiatry note reflects that the Veteran had 
"new business cards for photography", had chosen a partner, had 
agreed to take some photographs of a medical procedure, and had 
agreed to take a photograph of a home for a magazine.  He was 
hopeful that his photography pursuit would work.  The Veteran 
also reported that his condition had become worse, in that road 
kill, thunderstorms, and warm weather, reminded him of Vietnam.  
He stated that his interest in music, photography, and running 
helped him manage, and his use of humor masked his anger.  He was 
not on any medication for his PTSD.  The examiner noted that he 
was hypervigilant, well groomed, pleasant and talkative with 
normal speech and effect.  His mood was depressed.  His thought 
process was organized and coherent.  He denied suicidal or 
homicidal ideation.  His cognition was grossly intact, he was 
oriented times three, and his insight and judgment were intact.  
His next appointment was to be in six months.

A January 2008 VA psychiatry progress note reflects that the 
Veteran reported that his condition might be worsening.  He was 
training for the Boston marathon, and attending courses in 
photography, he was still not on medication.  His attention and 
vigilance was good, his appearance as well groomed, his behavior 
was pleasant and engaging, his affect and speech were normal.  
His insight and judgment were intact.  His thought process was 
organized and coherent.  He had no suicidal or homicidal 
ideation.  His cognition was grossly intact and oriented times 
three.  The next appointment was to be in six months.

It is not expected that every single symptom within a set of 
diagnostic criteria be exhibited; however, the Veteran does not 
exhibit the majority of the symptoms which would warrant a 70 
percent or higher initial rating under Diagnostic Code 9411 prior 
to August 1, 2008.  In sum, he did not have suicidal ideation, 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, impaired 
impulse control, neglect of personal hygiene, illogical, obscure, 
or irrelevant speech, spatial disorientation, persistent 
hallucinations, grossly inappropriate behavior, disorientation to 
time and place, or memory loss for names of close relatives, his 
occupation or his own name.  Moreover, he was not a persistent 
danger to himself or others.  The Veteran was involved in areas 
which interested him, was well groomed with normal speech, lived 
and helped care for his elderly mother, and had good insight and 
judgment.  Notably, the examiner did not feel the need to see the 
Veteran more than twice a year.  Although the Veteran indicated 
that he felt that his condition might be worsening, his GAF score 
was 50, which was actually better than some previous GAF scores, 
he was attending classes in photography, hopeful about 
photography employment, and was still involved in music.

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 50 percent 
for PTSD for the rating period on appeal prior to August 1, 2008.

From August 1, 2008

An August 2008 VA psychiatry progress note reflects that the 
Veteran reported that his mood was little down, but that he 
minimized this.  The Veteran appeared somewhat depressed upon 
reception in the waiting area.  When questioned regarding his 
stressors, the Veteran stated that his mother's Alzheimer 's 
disease and difficulty getting service connection disability were 
stressors.  The examiner noted " [h]owever, when I asked him if 
this was an anniversary period, he realized that this is probably 
what is bothering him."  The examiner listed the Veteran's 
anniversary of trauma as one of his stressors.  However, the 
Board notes that August is not an anniversary period of the 
Veteran's Vietnam stressor, as the record reflects that he did 
not serve in Vietnam in the months of July, August, or September.  
The Veteran's attention was normal, his mood depressed, his 
appearance well groomed, his behavior pleasant and engaging but 
more subdued than usual, his affect was normal and appropriate, 
his speech was normal.  His thought process was organized and 
coherent, his cognition was grossly intact and oriented times 
three, his insight and judgment were intact.  He denied suicidal 
or homicidal ideation.  The examiner assigned him a GAF score of 
41.  His next appointment was to be in two months.  The Board 
notes that this differs significantly from the earlier 
appointments which were at six month intervals.  In addition, the 
GAF score reflects a nine point drop in score since the previous 
examination.  While the score is still in the same range (e.g. 
41-50), it is now at the lowest end of the range, rather than the 
previous highest end of the range.

An October 2008 VA psychiatry progress note reflects that the 
Veteran reported that his condition was unchanged.  He reported 
that his mood continued to fluctuate and he runs to manage his 
stress.  He also continued to pursue his interests in 
photography, acting, and stand-up comedy.  His attention and 
vigilance were normal, his appearance was well groomed, his 
behavior was pleasant and talkative, his affect and speech were 
normal.  His mood was euthymic, his thought process was organized 
and coherent, his cognition was grossly intact, and his insight 
and judgment were intact.  He denied suicidal or homicidal 
ideation.  The examiner assigned a GAF score of 41.  His next 
appointment was to be in six month.

An April 2009 VA psychiatry progress note reflects that the 
Veteran reported that his overall condition and level of 
functioning was worse in some cases and better in others.  He 
continued to pursue his interests in art work, writing poetry, 
playing in a jazz band, photography work, and running.  He had 
not done any stand-up comedy in a while.  Due to knee pain and 
intermittent planar fasciitis, he was not running as much as he 
wished, and had been doing other exercises.  His attention and 
vigilance were good, his appearance was well groomed, but not 
clean shaven.  His behavior was pleasant and engaging with good 
eye contact.  His affect was normal and appropriate, his speech 
was normal, his thought process was organized and coherent, his 
cognition was grossly intact and oriented times three, and his 
insight and judgment were intact.  He denied suicidal or 
homicidal ideation.  The examiner assigned a GAF score 41.  His 
next appointment was to be in six month

December 2009 correspondence from B.C., a certified peer support 
specialist, indicates that the Veteran attends weekly PTSD group 
meetings to address his symptoms.  B.C. reported that the Veteran 
shows signs of anxiety, is very nervous and uncomfortable in 
public places, talks of having extreme difficulty in relating to 
friends and family and struggles with intrusive memories.

December 2009 correspondence from Dr. M.K. reflects that the 
Veteran spent twelve months in Vietnam; however, the record 
reflects that the Veteran served less than six months in Vietnam.  
The examiner also noted that the Veteran lived alone; however, 
the record reflects that the Veteran had been living with his 
mother for more than 20 years.  The examiner also noted that the 
Veteran had not been able to function at work since his return 
from Vietnam; however, the record reflects that the Veteran was 
employed by the Department of Defense from 1989 to approximately 
1996 and then did contract work until approximately 2002.  Thus, 
the Board finds that the opinion of Dr. M.K. lacks some probative 
value as it is based on some inaccuracies.  The examiner also 
noted that the Veteran exercises by running and jogging, to 
include marathons, and uses the dissociation that accompanies the 
"runner's high".  Dr. M.K. noted that the Veteran was an 
intelligent and talented man unable to make use of his assets 
because of the severity of his condition.  He further noted:

[h]e has a great sense of humor; at 
times, has done some stand-up comedy on 
"open-mike" nights.  He is also a 
talented musician and, although he has 
performed in mostly non-profit ways, he 
cannot do this in any regular fashion or 
in a manner that can earn him money in 
an ongoing way.  He also appears to be a 
talented artist and photographer.  He 
has shown some of his art to me.  
However, again, he is unable to make use 
of this talent in anyway that can earn a 
regular living because he cannot persist 
and maintain focus.  He uses all of his 
interests and talents to the benefit of 
others' therapies and will be a valuable 
volunteer to our organizations.  He uses 
these activities to distract himself 
from his intrusive recollections of the 
war and, to this end this is his 
therapy.

In December 2009, the Veteran underwent a VA examination.  The 
examination report reflects that the Veteran reported that he is 
able to work and wants to go back to work.  He noted that he 
looks for work several times a week, but has not had any 
interviews.  The examiner opined that the Veteran's own 
assessment of his employability is complicated by considerable 
denial.  The examiner stated that the Veteran had severe symptoms 
of PTSD.  He further noted that the Veteran had not been in any 
relationship in the last three years, and was not interesting in 
pursing this type of relationship.  The examiner found that there 
was a severe negative effect of the Veteran's PTSD upon his 
capacity for close intimate, interpersonal relationships.  The 
Veteran reported that he has no close friends but approximately 
five acquaintances, whom he visits once a month at their homes.  
He does not go to movies, church, or restaurants, except for 
takeout food.  He felt uncomfortable going to clubs and family 
events, but does play "taps" a few times a year at funerals.  
The Veteran had been a member of a jazz band once a week until it 
disbanded the previous semester.  The report reflects that the 
Veteran lives with his 91 year old mother and helps take care of 
her.  The examiner opined that the overall effect of the 
Veteran's PTSD is moderately severe.  The examiner further noted 
that the Veteran had daily intrusive thoughts of Vietnam, 
flashbacks of Vietnam multiple times a day, and nightmares about 
Vietnam about four to five times a week, during which he sweats 
profusely.  The Veteran reported that he tries to avoid thoughts, 
feelings, and conversations related to Vietnam, and that he feels 
a great sense of estrangement, detachment, and separateness.  It 
was noted that the Veteran has very substantial and debilitating 
feelings of loneliness and isolation from others.  The Veteran 
related that the only thing he can do is play music, but mostly 
he plays at home rather than in a band.  The examiner assigned a 
GAF score of 45 indicating major impairment across multiple areas 
including inability to work, moderately severe social impairment, 
and severe intimate and interpersonal impairment.  The examiner 
also noted that the Veteran's symptoms were worse than his last 
VA examination and that he sees his psychiatrist once every few 
months; however, the record reflects that, with the exception of 
one occasion, the Veteran sees his psychiatrist once every six 
months, or twice a year. 

In sum, the records reflect that the Veteran has hypervigilance, 
obsessively checks the locks in his home, has an exaggerated 
startle response, feels isolated, lacks focus on projects, sleeps 
poorly, and has nightmares and intrusive thoughts.  He runs as a 
form of exercise, which helps him avoid intrusive thoughts.  The 
record also reflects that he plays music, took music lessons, 
enjoys photography, takes care of his mother, and is well 
groomed.  In addition, at all times during the rating period on 
appeal, he consistently denied homicidal and suicidal ideation, 
did not have hallucinations, was oriented times three, and had 
good or fair insight and judgment.  He did not have legal, 
alcohol, or substance abuse problems at any time during the 
rating period on appeal.  

Although, the Veteran does not meet many of the rating criteria 
for a 70 percent evaluation, the Board, considering the record as 
a whole, to include the opinions of the clinicians, and giving 
the Veteran the benefit of the doubt, grants a 70 percent 
evaluation from August 1, 2008.  The record reflects that the 
Veteran had consistently lower GAF scores since August 1, 2008.  

The Board finds that an evaluation higher than 70 percent is not 
warranted.  The record consistently reflects that the Veteran 
wants to be employed, is well groomed, enjoys many activities 
such as music, photography, and running, has good insight and 
judgment, communicates well, is not violent, is not a persistent 
danger to himself or others, does not display grossly 
inappropriate behavior, does not have significant memory loss, is 
not disoriented to time or place, and does not suffer from 
persistent delusions or hallucinations.  In addition, Dr. M.K. 
stated that the Veteran would make a "valuable volunteer" and 
the record indicates that the Veteran is able to take care of 
himself, as well as his elderly mother. 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) 
(2010). An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards. See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
PTSD is inadequate.  The rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The rating 
criteria contemplate various levels of PTSD symptoms, and the 
Veteran does not experience any symptomatology not contemplated 
by the rating schedule.  Referral for extraschedular 
consideration is not warranted. See VAOPGCPREC 6-96. Further 
inquiry into extraschedular consideration is moot. See Thun, 
supra.


ORDER

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
August 1, 2008 is denied. 

2.  Entitlement to a rating of 70 percent for PTSD, and no 
higher, from August 1, 2008, is granted.


REMAND

The Board finds that additional development is required pursuant 
to VA's duty to assist with the Veteran's claims regarding 
entitlement to service connection for a cardiovascular disorder, 
entitlement to service connection for peripheral neuropathy, and 
entitlement to TDIU.

Cardiovascular

The Veteran's STRs reflect that in March 1972, he was given a 
temporary physical profile of "3" for syncope of undetermined 
etiology.  March 1972 STRs reflect that he had a history of 
"passing out" occurring as "long as he can remember", and the 
incidents may have increased after he had an episode of hepatitis 
in 1970 (pre-service).  It was noted that the Veteran had 
enlisted and thus,  this condition had been "overlooked."  The 
records further reflect that the Veteran had been seen twice in 
the emergency room after "spells" and that his parents thought 
the spells were due to exertion, although the Veteran disagreed.  
The STRs also reflect that the Veteran was brought to a military 
medical facility after suffering an apparent seizure.  He 
reported that he had a history of epilepsy.  In April 1972, the 
Veteran's profile was changed to a "1" indicating a high level 
of medical fitness.  The Veteran's STRs also indicate diagnoses 
of malaria and hepatitis in service.

A February 2002 VA record reflects that the Veteran had "marked 
bradycardia without other findings on EKG."  A May 2002 VA 
holter monitor consultation record reflects that the Veteran had 
a normal sinus rhythm.  A November 2004 VA medical record 
reflects that the Veteran has vasovagal syncope.  The Veteran 
underwent a VA examination in April 2005.  The examiner opined 
that the Veteran has an "athletic heart".  He further noted 
that the "nature of his syncope is not clear but appears to be 
vasovagal . . ."  The examiner further opined that the Veteran's 
syncope (vasovagal) in not likely to be related to the Veteran's 
military service and was a prior existing condition that the 
Veteran knew about prior to his coming in to the military."  The 
Board finds that a supplemental medical opinion is warranted to 
address whether the Veteran has any cardiovascular disability 
causally related to active service, to include vasovagal syndrome 
and sinus bradycardia, and to include whether any preexisting 
condition was permanently aggravated by active service, to 
include malaria and hepatitis.  The VA examiner should discuss 
whether the Veteran's reported history of fainting spells pre-
service is consistent with clinical objective findings of his 
disability.

The Board should attempt to obtain any private emergency room 
records for the Veteran prior to his service, as noted in his 
STRs. 

Peripheral Neuropathy

A January 2008 VA environmental medicine record reflects that the 
Veteran's reported tingling and numbness of hands and feet were 
noted as "current symptoms with concerns with relation to Agent 
Orange (AO)."  January 2008 correspondence to the Veteran from 
VA informed the Veteran that "your diagnosis of neuropathy is 
recognized by the VA as being associated with Agent Orange 
exposure."  September 2008 VA records reflect a diagnosis of 
cubital tunnel syndrome.  A December 2008 VA neurology medical 
record reflects no electrodiagnostic evidence for large fiber 
sensory or motor peripheral neuropathy in the upper or lower 
extremities.  It further notes that a B12 deficiency remains the 
most likely cause of the Veteran's symptoms.  

The Board notes that if a Veteran was exposed to an herbicide 
agent during active service, acute and subacute peripheral 
neuropathy will be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  Acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Thus, the 
Veteran's symptoms years after service would not appear to meet 
the requirements for presumptive service connection.  
Nevertheless, where the evidence does not warrant presumptive 
service connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
this regard, the Veteran has service in Vietnam, symptoms of 
peripheral neuropathy, and an indication (the VA letter and AO 
clinical record) that the Veteran's symptoms may be related to 
active service or to a B12 deficiency.  Therefore, the Board 
finds that a VA examination is warranted. McLendon v. Nicholson, 
20 Vet. App.79, 81 (2006).

TDIU

The claims file includes 2009 and 2010 correspondence from Dr. 
M.K. in which he states that it is his strong opinion that the 
Veteran is unable to participate in gainful employment.  He 
further noted that the Veteran lived alone, and has been unable 
to function at work since his return from Vietnam.  The Board 
finds that the correspondence has little probative value as it 
does not reflect that the Veteran was gainfully employed for at 
least18 years after his return from Vietnam, and lived with his 
mother; thus indicating that examiner may not have been fully 
aware of the Veteran's psychiatric situation and employment 
abilities.  The correspondence also notes that the Veteran "will 
be a valuable volunteer to our organization".  Such a statement 
reflects that the examiner may not be entirely neutral.

A March 2005 neuropsychological evaluation reflects that the 
Veteran had been unemployed since January 2002, but was planning 
to go to school to become a jeweler.

July 2006 VA correspondence reflects that the Veteran was found 
entitled to VA vocational rehabilitation services in December 
2004, enrolled in a nine month imaging program at B. University 
in September 2005, and was considered fully qualified for 
employment in July 2006 after completion of his training and a 
short internship, which he completed in the summer of 2006.  

A January 2007 VA examination report reflects that the Veteran 
had a GAF score of 50 and was expected to obtain gainful 
employment. 

June 2007 correspondence from S.C., a vocational rehabilitation 
counselor, states that the Veteran is considered most 
significantly disabled due to his PTSD and symptoms of anxiety 
and depression, vasovagal syncope and bradycardia, malaise 
fatigue and insomnia.  It also notes that he experiences numerous 
physical ailments associated with his exposure to Agent Orange 
and malaria.  The Board notes that the Veteran is not service-
connected for numerous physical ailments associated with Agent 
Orange or for vasovagal syncope and bradycardia.

A December 2009 VA examination report reflects the opinion of the 
examiner that the Veteran has severe symptoms of PTSD and would 
not be capable of employment of either a physical or sedentary 
nature.  However, the report also reflects that the Veteran is 
not on medication for his PTSD, was a member of a band until it 
disbanded the previous semester, and took care of his mother. 

At the November 2010 Board hearing, the Veteran testified that, 
if offered a full time job, he would take it.  He further 
testified that he would like to try to work.  He also testified 
that he was receiving SSA benefits.  The Board finds that VA 
should attempt to obtain any SSA records, not associated with the 
claims file, to include any determination.  

Based on the foregoing, the Board finds that a VA examination on 
the issue of TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request the appellant to identify all 
medical providers (VA and private) from 
whom he has received any medical treatment 
for fainting spells, or syncope, to include 
any emergency room visits prior to 
active service, and complete and return a 
provided VA Form 21-4142, Authorization and 
Consent to Release Information, for the 
identified treatment records.  After 
obtaining completed VA Forms 21-4142, the 
AOJ should attempt to obtain all identified 
pertinent medical records.  

2.  Obtain a supplemental VA medical 
opinion on whether the Veteran has any 
cardiovascular disability causally related 
to active service, to include vasovagal 
syndrome and sinus bradycardia, and to 
include whether any preexisting 
condition was permanently aggravated 
by active service, to include malaria 
and hepatitis.  Any opinion expressed 
should be accompanied by a complete 
rationale, and should include 
consideration of whether the Veteran's 
reported history of fainting spells 
pre-service is consistent with 
clinical objective findings of his 
disability.  In this regard, the 
examiner should opine as to whether 
there is clear and unmistakable 
evidence that a cardiovascular 
disability existed prior to service, 
and if so, whether such disability was 
chronically aggravated by service.

3.  The Veteran should be afforded a VA 
examination to determine whether he has 
peripheral neuropathy, and the etiology of 
any such disability.  The examiner is 
requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that the Veteran has 
peripheral neuropathy causally related to 
his military service, to include herbicide 
exposure.  The claims folder should be 
reviewed in conjunction with such 
examination and the examination report 
should indicate that such a review was 
performed.  Any opinion expressed should 
be accompanied by a complete rationale. 
 
The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2010).  

4.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
all agency records and any decision which 
awarded or denied the Veteran SSA 
disability benefits, including all medical 
records, not associated with the claims 
file, used to make the decision.  

5.  Thereafter, schedule the Veteran for a 
general medical examination to determine 
whether his service connected disabilities 
render the Veteran unemployable.  The 
clinician is requested to furnish an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran's service-connected 
disabilities alone, irrespective of age or 
non service-connected disabilities, render 
him unemployable.  The clinician is 
requested to provide a complete rationale 
for his or her opinions, as a matter of 
medical probability, based on his or her 
clinical experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder, 
to include this remand, and this fact 
should be noted in the accompanying medical 
report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2010).  

6. Thereafter, readjudicate the issues on 
appeal, with consideration of all evidence 
received since issuance of the most recent 
Supplemental Statements of the Case.  If 
any benefit sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


